 



EXHIBIT 10.1
Execution Copy
PLEDGE AGREEMENT
     This PLEDGE AGREEMENT (this “Agreement”), dated as of October 31, 2006,
from FELCOR HOLDINGS TRUST, a Massachusetts business trust (the “Assignor”) in
favor of JPMORGAN CHASE BANK, N.A. (“JPMC”), in its capacity as Collateral Agent
for the Secured Parties (as defined below) (the “Assignee”).
     WHEREAS, the Assignor is the legal and beneficial owner of certain units of
limited partner interests of FelCor Lodging Limited Partnership, a Delaware
limited partnership (the “Partnership”), as more particularly described on
Exhibit A attached hereto (the “LP Units”);
     WHEREAS, pursuant to the terms of a Credit Agreement dated as of
December 12, 2005, as amended by Amendment No. 1 to Credit Agreement, dated as
of January 12, 2006, Amendment No. 2 to Credit Agreement, dated as of
January 25, 2006, and Amendment No. 3 to Credit Agreement dated as of March 31,
2006 and as further amended by that certain Amendment No. 4 to Credit Agreement
dated as of October 26, 2006 (“Amendment No. 4”), between the Partnership,
FelCor Lodging Trust Incorporated (the “Company”, and together with the
Partnership, the “Borrowers”), JPMC, as Administrative Agent (in such capacity,
the “Administrative Agent”), and JPMC and certain other lenders party thereto
(the “Lenders”) (such agreement as so modified and as further amended, modified,
or amended and restated, and including any replacements thereof, the “Credit
Agreement”), the Lenders have, upon the terms and subject to the conditions
contained therein, agreed to make loans and otherwise to extend credit to the
Borrowers; and
     WHEREAS, the Borrowers requested that the Lenders make certain amendments
to the Credit Agreement, and such amendments are now reflected in Amendment
No. 4;
     WHEREAS, it is a requirement under Amendment No. 4 that the Assignor
execute and deliver to the Assignee a pledge agreement in substantially the form
hereof;
     WHEREAS, the Borrowers and certain other parties have entered into (a) the
Indenture dated as of June 4, 2001 with respect to the 8-1/2% Senior Notes due
2011 and (b) the Indenture dated as of October 1, 1997 with respect to the
7-5/8% Senior Notes due 2007 (collectively, such agreements, as modified to date
and as further amended, modified, or amended and restated, the “Existing
Indentures”);
     WHEREAS, the Borrowers and certain other parties have entered into that
certain Indenture dated as of October 31, 2006 with respect to the Senior
Secured Floating Rate Notes due 2011 (such agreement as amended, modified, or
amended and restated, the “New Indenture”);
     WHEREAS, it is a requirement under the Existing Indentures and the New
Indenture that the Assignor execute and deliver to the Assignee a pledge
agreement in substantially the form hereof so that the Notes issued under the
Existing Indentures and the New Indenture shall

 



--------------------------------------------------------------------------------



 



be equally and ratably secured by any collateral that is granted to secure the
obligations under the Credit Agreement;
     WHEREAS, the Assignor and the Borrowers are part of a group of related
companies, and the Assignor has received and/or expects to receive substantial
direct and indirect benefits from the loans and extensions of credit to the
Borrowers pursuant to the Credit Agreement, the New Indenture and the Existing
Indentures (which benefits are hereby acknowledged);
     WHEREAS, the Administrative Agent, U.S. Bank National Association, as
successor to SunTrust Bank, as Trustee under the Existing Indentures (the
“Existing Trustee”), and U.S. Bank National Association, as Trustee under the
New Indenture (the “New Trustee”) have entered into that certain Collateral
Agency Agreement dated as of October 31, 2006 (as amended, amended and restated,
supplemented or otherwise modified and in effect from time to time, the
“Collateral Agency Agreement”), pursuant to which the parties set forth their
relative rights with respect to the Collateral (as defined below);
     NOW, THEREFORE, in consideration of the premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1. DEFINITIONS.
     All terms not specifically defined herein, which terms are defined in the
Uniform Commercial Code as in effect in the State of New York, shall have the
meanings assigned to them therein. The following terms shall have the following
meanings herein:
     Administrative Agent. See preamble.
     Amendment No. 4. See preamble.
     Assignor. See preamble.
     Assigned Interests. See §2.1 hereof.
     Assignee. See preamble.
     Borrowers. See preamble.
     Business Day. Any day on which banks are open for business in New York, New
York.
     Cash Collateral. See §4.2.
     Cash Collateral Account. See §4.2.
     Collateral. The Assigned Interests, the Cash Collateral, the Cash
Collateral Account, and all other property now or hereafter pledged or assigned
to the Assignee by the Assignor hereunder, and all income therefrom, increases
therein and proceeds thereof.

-2-



--------------------------------------------------------------------------------



 



     Collateral Agency Agreement. See preamble.
     Company. See preamble.
     Credit Agreement. See preamble.
     Credit Documents. As defined in the Collateral Agency Agreement.
     Event of Default. See §5.
     Existing Indentures. See preamble.
     Existing Trustee. See preamble.
     LP Units. See preamble.
     JPMC. See preamble.
     New Indenture. See preamble.
     New Trustee. See preamble.
     Partnership. See preamble.
     Partnership Agreement. The Second Amended and Restated Agreement of Limited
Partnership dated as of December 31, 2001, as amended by Addendum No. 1 (and the
annexes thereto), Addendum No. 2, Addendum No. 3, Addendum No. 4, First
Amendment dated as of April 1, 2002, Second Amendment dated as of August 31,
2002, Third Amendment dated as of October 1, 2002, Fourth Amendment dated as of
July 1, 2003, Fifth Amendment dated as of April 2, 2004, Sixth Amendment dated
as of August 23, 2004, Seventh Amendment dated as of April 7, 2005, and Eighth
Amendment dated as of August 30, 2005, as the same may be further amended or
amended and restated from time to time.
     Secured Obligations. As defined in the Collateral Agency Agreement.
     Secured Parties. As defined in the Collateral Agency Agreement.
     Time Deposits. See §4.2.
2. PLEDGE.
     2.1. Grant of Security Interest. The Assignor hereby pledges, grants a
security interest in, mortgages, and collaterally assigns and transfers to the
Assignee, for the benefit of the Secured Parties, as security for the payment
and performance in full when due of all of the Secured Obligations, all the
right, title and interest of the Assignor in and to the LP Units, wherever
located and whether now owned or hereafter acquired or arising, including,
without limitation, (a) all payments or distributions, whether in cash, property
or otherwise, at any time owing or payable to the Assignor on account of its
interest as a limited partner in the Partnership,

-3-



--------------------------------------------------------------------------------



 



     (b) all of the Assignor’s rights and interests as a limited partner under
the Partnership Agreement, including all voting rights and all rights to grant
or withhold consents or approvals in its capacity as a limited partner, (c) all
rights as a limited partner of access and inspection to and use of all books and
records, including computer software and computer software programs, of the
Partnership, (d) all other rights, interests, property or claims to which the
Assignor may be entitled in its capacity as a limited partner of the
Partnership, and (e) all proceeds and products of any of the foregoing (all of
the foregoing rights, title and interest described in the foregoing clauses
(a) through (e) being herein referred to collectively as the “Assigned
Interests”).
     2.2. Pledge of Cash Collateral Account. The Assignor also hereby pledges
and assigns to the Assignee, for the benefit of the Secured Parties, and grants
to the Assignee, for the benefit of the Secured Parties, a security interest in,
the Cash Collateral Account and all of the Cash Collateral, subject to the terms
of this Agreement.
     2.3. Waiver of Certain Partnership Agreement Provisions. The Assignor
irrevocably waives any and all provisions of the Partnership Agreement that
(a) prohibit, restrict, condition or otherwise affect the grant hereunder of any
lien, security interest or encumbrance on any of the Collateral or any
enforcement action which may be taken in respect of any such lien, security
interest or encumbrance, or (b) otherwise conflict with the terms of this
Agreement.
     2.4. Authorization to File Financing Statement. The Assignor hereby
authorizes the Assignee to file in any Uniform Commercial Code filing office a
financing statement naming the Assignor as the debtor and indicating the
Collateral as the collateral. The financing statement may indicate some or all
of the collateral on the financing statement, whether specifically or generally.
     2.5. Tender of Partners’ Consents. The Assignor has tendered to the
Assignee the consent of any other partner of the Partnership deemed necessary or
appropriate by the Assignee for the consummation of the transactions
contemplated hereby.
     2.6. Delivery of Certificates. The certificates for the LP Units,
accompanied by appropriate instruments of assignment thereof duly executed in
blank by the Assignor, have been delivered to the Assignee.
     2.7. Additional Interests. In case the Assignor shall acquire any
additional common LP Units or common limited partner interests of the
Partnership, or any other equity interests exchangeable for or convertible into
common LP Units or common limited partner interests of the Partnership, whether
by purchase, dividend, split or otherwise, then (i) such common LP Units and
common limited partner interests and equity interests shall automatically be
subject to the pledge, assignment and security interest granted to the Assignee,
for the benefit of the Secured Parties, under this Agreement and the Assigned
Interests shall include such additional LP Units and additional limited partner
interests and (ii) the Assignor shall deliver to the Assignee forthwith any
certificates therefor, accompanied by appropriate instruments of assignment duly
executed by the Assignor in blank and the Assignee may update Exhibit A to
reflect such additional LP Units or limited partner interests. In any event, on
the last day of each calendar quarter, the Assignor shall update Exhibit A to
reflect the LP Units then owned by the

-4-



--------------------------------------------------------------------------------



 



Assignor, and the Assignor and the Assignee shall make deliveries of the
certificates for the LP Units pledged under this Agreement so that such
certificates are reconciled with such updated Exhibit A.
3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF ASSIGNOR.
     3.1. Representations and Warranties. The Assignor hereby represents and
warrants to Assignee as follows:
     (a) The Partnership is duly organized, validly existing, and in good
standing under the laws of the State of Delaware and all other jurisdictions
where the Partnership does business; the Partnership Agreement is in full force
and effect; the Assignor is a duly constituted partner of the Partnership
pursuant to the Partnership Agreement; the persons and entities listed as
partners in the Partnership Agreement and its related certificates and schedules
are the only partners of the Partnership; and the Assigned Interests are validly
issued, non-assessable and, except as set forth in §3.1(g) hereof, fully paid
partnership interests in the Partnership.
     (b) The Assignor has full right, power and authority to make this Agreement
(including the provisions enabling the Assignee or its nominee, upon the
occurrence of an Event of Default, to exercise the voting or other rights
provided for herein), under the Partnership Agreement and under applicable law,
without the consent, approval or authorization of, or notice to, any other
person, including any regulatory authority or any person having any interest in
the Partnership, other than any consents to this Agreement required to be given
by the other partners under the Partnership Agreement, which consents, if any,
have been duly received.
     (c) The execution, delivery, and performance of this Agreement and the
transactions contemplated hereby (i) have been duly authorized by all necessary
trust proceedings on behalf of the Assignor, (ii) do not conflict with or result
in any breach or contravention of any applicable law, regulation, judicial order
or decree to which such Assignor is subject, (iii) do not conflict with or
violate any provision of the declaration of trust or other organizational
documents of the Assignor, and (iv) do not violate, conflict with, constitute a
default or event of default under, or result in any rights to accelerate or
modify any obligations under any agreement, instrument, lease, mortgage or
indenture to which such Assignor is party or subject, or to which any of its
assets are subject.
     (d) This Agreement has been duly executed and delivered by the Assignor and
is the legal, valid, and binding obligation of the Assignor enforceable against
it in accordance with the terms hereof except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium, or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any case or
proceeding therefor may be brought.
     (e) The Assignor is the sole, direct, legal and beneficial owner of all
Assigned Interests, which Assigned Interests constitute at least 95% of the
common limited

-5-



--------------------------------------------------------------------------------



 



partnership interest in the Partnership, and has good and marketable title
thereto, free and clear of any lien, security interest, mortgage or other
encumbrance, other than the liens and security interest granted to the Assignee
hereunder; and the liens and security interests hereunder constitute valid and
perfected first priority liens and security interests.
     (f) The Assignor’s type and jurisdiction of organization and the Assignor’s
tax identification number and organizational identification number, if the
Assignor has one, is set forth below the Assignor’s signature to this Agreement.
The Assignor’s principal place of business, chief executive office, and the
place where its records concerning the Collateral are kept is located at 545 E.
John Carpenter Freeway, Suite 1300, Irving, Texas 75002.
     (g) The Assignor has no obligation to make any contribution, capital call
or other payment to the Partnership with respect to the Assigned Interests.
     (h) The copy of the Partnership Agreement delivered to the Assignee is a
true, correct, and complete copy thereof, and the Partnership Agreement has not
been amended or modified in any respect, except for such amendments or
modifications as are attached to the copy thereof delivered to the Assignee.
     (i) The partnership interest of the Assignor in the Partnership is not a
security governed by Article 8 of the Uniform Commercial Code of the
jurisdiction in which the Partnership is organized.
     3.2. Covenants. The Assignor covenants to the Assignee as follows:
     (a) The Assignor will not permit or agree to any amendment or modification
of the Partnership Agreement (except for ministerial or other non-substantive
amendments or modifications) as in effect on the date hereof (or other governing
document with respect to the Assigned Interests), or waive any rights or
benefits under the Partnership Agreement (or such other governing document),
without the prior written consent of the Assignee.
     (b) Without the prior written consent of the Assignee, the Assignor will
not sell, dispose of or assign, beneficially or of record, or grant, create,
permit or suffer any lien or encumbrance on, any of the Assigned Interests, or
withdraw as a limited partner of the Partnership.
     (c) Without the prior written consent of the Assignee, the Assignor shall
not cast any vote or give or grant any consent, waiver or ratification or take
any other action which could reasonably be expected to (i) directly or
indirectly authorize or permit the dissolution, liquidation or sale of the
Partnership, whether by operation of law or otherwise, (ii) have the result of
materially and adversely affecting any of the Assignee’s rights under this
Agreement, (iii) violate the terms of this Agreement or any of the other Credit
Documents, (iv) have the effect of impairing the validity, perfection or
priority of the security interest of the Assignee in any manner whatsoever, or
(v) cause an Event of Default.

-6-



--------------------------------------------------------------------------------



 



     (d) The Assignor will comply with all laws, regulations, judicial orders or
decrees applicable to the Collateral or any portion thereof, and perform and
observe its duties under the Partnership Agreement or other governing documents
with respect to the Assigned Interests.
     (e) The Assignor will (i) keep and maintain at its own cost and expense at
its principal place of business satisfactory and complete records of the
Collateral including a record of all payments received and all other dealings of
a material nature with the Collateral, and (ii) mark its books and records
pertaining to the Collateral and its books and records kept in its jurisdiction
of organization to evidence this Agreement and the liens and security interests
granted hereby.
     (f) The Assignor will pay promptly when due any taxes, assessments, and
governmental charges or levies imposed upon the Collateral or in respect of its
income or profits therefrom, as well as all claims of any kind except that no
such charge need be paid if (i) the validity thereof is being diligently
contested in good faith by appropriate proceedings; (ii) such proceedings do not
involve any danger of the sale, forfeiture, or loss of any of the Collateral or
any interest therein; and (iii) such charge is adequately reserved against in a
manner acceptable to the Assignee.
     (g) The Assignor will advise the Assignee promptly, in reasonable detail,
of (i) any lien, charge, claim or other encumbrance made or asserted against any
of the Collateral; (ii) any material change in the composition of the
Collateral; (iii) the occurrence of any other event or condition which to its
knowledge would have a material effect on the validity, perfection or priority
of the liens and security interests granted hereunder; and (iv) any bankruptcy
or litigation case or proceeding relating to any of the Collateral.
     (h) The Assignor will not (i) change its type or jurisdiction of
organization or, if it has one, its organizational identification number,
(ii) change its principal place of business or chief executive office or the
location of the records concerning the Collateral without giving prior written
notice to the Assignee and taking such actions as may be necessary or
appropriate in the reasonable opinion of the Assignee duly to perfect and
continue the perfection of the Assignee’s first priority lien and security
interest in the Collateral pursuant to the laws of any jurisdiction into which
such place of business, chief executive office, or records is or are
transferred, and (iii) change its name in any matter that might make any
financing statement filed hereunder misleading or invalid unless the Assignor
shall have notified the Assignee thereof and taken all such actions as may be
necessary or appropriate in the reasonable opinion of the Assignee to make any
financing statement filed in favor of the Assignee not misleading or invalid.
     (i) The Assignor shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and that
of the Partnership, the power and authority of each of the Assignor and the
Partnership to own its property and carry on its business, the qualification of
each of the Assignor and the Partnership to do business in its jurisdiction of
organization, and the qualification of each of the Assignor

-7-



--------------------------------------------------------------------------------



 



and the Partnership to do business in each other jurisdiction where such
qualification is necessary except where the failure so to qualify would not have
a material adverse effect on the rights and interests of the Assignee hereunder.
     (j) Without the prior written consent of the Assignee, the Assignor will
not cause or permit the limited partner interest of the Assignor in the
Partnership to constitute a security governed by Article 8 of the Uniform
Commercial Code of the jurisdiction in which the Partnership is organized. If
the partnership interest at any time constitutes a security governed by
Article 8 of the Uniform Commercial Code of the jurisdiction in which the
Partnership is organized, the Assignor will, if it has not already done so,
forthwith obtain an agreement from the Partnership, in form and substance
satisfactory to the Assignee, that the Partnership will comply with instructions
of the Assignee as to the Assigned Interests without further consent of the
Assignor.
4. RIGHTS OF ASSIGNEE.
     4.1. Assignee Appointed Attorney-in-Fact. The Assignor hereby irrevocably
constitutes and appoints the Assignee, its successors and assigns, its true and
lawful attorney-in-fact, with full power and authority and with full power of
substitution, at the expense of the Assignor, either in the Assignee’s own name
or in the name of the Assignor, at any time and from time to time, in each case
as the Assignee in its sole discretion may determine (i) to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Agreement and
(ii) upon the occurrence and during the continuance of an Event of Default:
     (a) to take any action and execute any instruments that such
attorney-in-fact may deem necessary or advisable to accomplish the purposes
hereof;
     (b) to ask, demand, collect, receive, receipt for, sue for, compound, and
give acquittance for any and all sums or properties that may be or become due,
payable, or distributable in respect of the Collateral or that constitute a part
thereof, with full power to settle, adjust, or compromise any claim thereunder
or therefor as fully as the Assignor could do;
     (c) to endorse or sign the name of the Assignor on all instruments given in
payment or in part payment thereof and all documents of satisfaction, discharge,
or receipt required or requested in connection therewith; and
     (d) to file or take any action or institute any case or proceeding that the
Assignee may deem necessary or appropriate to collect or otherwise realize upon
any or all of the Collateral, or effect a transfer thereof, or that may be
necessary or appropriate to protect and preserve the right, title, and interest
of the Assignee in and to the Collateral and the security intended to be
afforded hereby.
     4.2. Cash Collateral Account. Unless applied by the Assignee to Secured
Obligations then due and payable, all sums of money that are paid to the
Assignee pursuant to this Agreement with respect to the Collateral shall be
deposited into an interest bearing account

-8-



--------------------------------------------------------------------------------



 



with the Assignee or another financial institution selected by the Assignee in
its sole discretion (the “Cash Collateral Account”). Some or all of the funds
from time to time in the Cash Collateral Account may be invested in time
deposits, including certificates of deposit issued by the Assignee or another
financial institution selected by the Assignee in its sole discretion (such
certificates of deposit or other time deposits being hereinafter referred to,
collectively, as “Time Deposits”) that are satisfactory to the Assignee,
provided, in any such case, arrangements satisfactory to the Assignee are made
to perfect, and to ensure the first priority of, its lien and security interest
in such Time Deposits. Interest earned on the Cash Collateral Account and on the
Time Deposits, and the principal of the Time Deposits at maturity that is not
invested in new Time Deposits, shall be deposited in the Cash Collateral
Account. The Cash Collateral Account, all sums from time to time standing to the
credit of the Cash Collateral Account, any and all Time Deposits, any and all
instruments or other writings evidencing Time Deposits, and any and all proceeds
of any thereof are hereinafter referred to as the “Cash Collateral.” If the Cash
Collateral Account is not maintained with the Assignee, the Assignor shall, at
the Assignee’s request and option, pursuant to an agreement in form and
substance satisfactory to the Assignee, either (a) cause the depositary bank
with which the Cash Collateral Account is maintained to agree to comply at any
time with instructions from the Assignee to such depositary bank directing the
funds comprising the Cash Collateral, without further consent of the Assignee,
or (b) arrange for the Assignee to become the customer of such depositary bank
with respect to the Cash Collateral Account.
     4.3. Distributions, Conversion, Voting, etc. So long as no Event of Default
shall have occurred and be continuing and to the extent permitted under the
Credit Agreement, the Assignor shall be entitled to:
     (a) receive all cash and other distributions paid in respect of the
Assigned Interests not authorized or made in violation of the Credit Agreement;
     (b) exercise any voting rights relating to the Assigned Interests; and
     (c) give consents, waivers, approvals, and ratifications in respect of the
Assigned Interests.
All such rights of the Assignor to receive cash and other distributions shall
cease if an Event of Default shall have occurred and be continuing, except to
the extent permitted under the Credit Agreement, the Existing Indentures and the
New Indenture, and in each such case the Assignor shall (i) at the request of
the Assignee, issue appropriate instructions that any such distributions be paid
directly to the Assignee or to such account as the Assignee may designate, and
(ii) hold in trust for the Assignee and immediately pay over to the Assignee any
such distributions received by the Assignor, except in each case to the extent
permitted under the Credit Agreement, the Existing Indentures and the New
Indenture. All such rights of the Assignor referred to in clauses (b) and
(c) shall, at the Assignee’s sole option, as evidenced by the Assignee’s
notifying the Assignor in writing of its exercise of such option, cease in case
an Event of Default shall have occurred and be continuing.

-9-



--------------------------------------------------------------------------------



 



     4.4. No Assignment of Duties. This Agreement constitutes an assignment of
the Assigned Interests and the other Collateral only and not an assignment of
any duties or obligations of the Assignor with respect thereto, and by its
acceptance hereof and whether or not the Assignee shall have exercised any of
its rights or remedies hereunder, the Assignee does not undertake to perform or
discharge, and shall not be responsible or liable for the performance or
discharge of, any such duties or responsibilities, including, without
limitation, for capital calls. The Assignor agrees that, notwithstanding the
exercise by the Assignee of any of its rights hereunder, the Assignor shall
remain liable for the full and prompt performance of all of the Assignor’s
obligations and liabilities under the Partnership Agreement. Under no
circumstances shall the Assignee or any holder of any of the Secured Obligations
as such be deemed to be a partner of the Partnership by virtue of the provisions
of this Agreement unless expressly agreed to in writing by the Assignee. Without
limiting the generality of the foregoing, the Assignee shall have no partnership
fiduciary duty to the Assignor, whether by virtue of the security interests and
liens hereunder, or any enforcement action in respect of such security interests
and liens, unless and until the Assignee is admitted to the Partnership as a
substitute partner after exercising enforcement rights under §9-610 or §9-620 of
the Uniform Commercial Code in effect in the State of New York, or otherwise.
5. EVENTS OF DEFAULT.
     Any one or more of the following events shall constitute an “Event of
Default” hereunder:
     (a) The Assignor shall fail to perform any of its obligations under the
Partnership Agreement that results in a default thereunder following the
expiration of any applicable notice and cure periods; or
     (b) The occurrence of any Actionable Default (as defined in the Collateral
Agency Agreement).
6. REMEDIES.
     6.1. Remedies. During the continuance of an Event of Default, the Assignee
shall have, in addition to the rights, powers and authorizations to collect the
sums assigned hereunder, all rights and remedies of a secured party under the
Uniform Commercial Code and under other applicable law with respect to the
Assigned Interests and any other Collateral hereunder, including, without
limitation, the following rights and remedies:
     (a) if the Assignee so elects and gives written notice of such election to
the Assignor, the Assignee may, in its sole discretion, (i) exercise any voting
rights relating to the Assigned Interests (whether or not the same shall have
been transferred into its name or the name of its nominee or nominees) for any
lawful purpose, including for the amendment or modification of the Partnership
Agreement or other governing documents or the liquidation of the assets of the
Partnership, (ii) give all consents, waivers, approvals, and ratifications in
respect of such Assigned Interests, and (iii) otherwise act with respect thereto
as though it were the outright owner thereof (the Assignor hereby

-10-



--------------------------------------------------------------------------------



 



irrevocably constituting and appointing the Assignee the proxy and
attorney-in-fact of the Assignor, with full power and authority of substitution,
to do so);
     (b) the Assignee may, in its sole discretion, demand, sue for, collect,
compromise, or settle any rights or claims in respect of any Collateral, as
attorney-in-fact pursuant to §4.1 or otherwise;
     (c) (i) the Assignee may, in its sole discretion, sell, resell, assign,
deliver, or otherwise dispose of any or all of the Collateral, for cash or
credit or both and upon such terms, in such manner, at such place or places, at
such time or times, and to such persons or entities as the Assignee thinks
expedient, all without demand for performance by the Assignor or any notice or
advertisement whatsoever except as expressly provided herein or as may otherwise
be required by applicable law; and (ii) at the time of any such sale or other
disposition, the Assignee or its nominee or any purchaser of the Collateral at a
foreclosure sale may, in its sole discretion, cause the Partnership to make an
election under §754 of the Internal Revenue Code as to the basis of any Assigned
Interest being sold or otherwise disposed of.
     (d) the Assignee may, in its sole discretion, cause all or any part of the
Assigned Interests held by it to be transferred into its name or the name of its
nominee or nominees; and
     (e) the Assignee may, in its sole discretion, set off against the Secured
Obligations or place an administrative hold or freeze on any and all sums
deposited with it or held by it, including any sums standing to the credit of
the Cash Collateral Account and any Time Deposits issued by the Assignee, with
any withdrawal penalty relating to Time Deposits being an expense of collection.
     6.2. Remedies Not Exclusive. No single or partial exercise by the Assignee
of any right, power or remedy hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. Each
right, power and remedy herein specifically granted to the Assignee or otherwise
available to it shall be cumulative, and shall be in addition to every other
right, power, and remedy herein specifically given or now or hereafter existing
at law, in equity, or otherwise. Each such right, power and remedy, whether
specifically granted herein or otherwise existing, may be exercised at any time
and from time to time and as often and in such order as may be deemed expedient
by the Assignee in its sole discretion.
     6.3. Public Sale. In the event of any sale or other disposition of the
Collateral as provided in §6.1(c), the Assignee shall give to the Assignor at
least five (5) Business Days’ prior written notice of the time and place of any
public sale or other disposition of the Collateral or of the time after which
any private sale or any other disposition is to be made. The Assignor hereby
acknowledges that five (5) Business Days’ prior authenticated notice of such
sale or other disposition or sales or other dispositions shall be reasonable
notice. The Assignee may enforce its rights hereunder without any other notice
and without compliance with any other condition precedent now or hereafter
imposed by law, regulation, judicial order or decree or otherwise (all of which
are hereby expressly waived by the Assignor, to the fullest extent permitted by
law).

-11-



--------------------------------------------------------------------------------



 



The Assignee may buy any part or all of the Collateral at any public sale or
other disposition and if any part or all of the Collateral is of a type
customarily sold or otherwise disposed of in a recognized market or is of a type
which is the subject of widely-distributed standard price quotations, the
Assignee may buy at private sale or other disposition and may make payments
thereof by any means. The Assignee may apply the cash proceeds actually received
from any sale or other disposition to the reasonable expenses of retaking,
holding, preparing for sale, selling, and the like, to reasonable attorneys’
fees, travel, and all other expenses which may be incurred by the Assignee in
attempting to collect the Secured Obligations or to enforce this Agreement or in
the prosecution or defense of any case or proceeding related to this Agreement,
and then to the Secured Obligations in accordance with the requirements of the
Collateral Agency Agreement.
     6.4. Private Sale. The Assignor recognizes that the Assignee may be unable
to effect a public sale or other disposition of the Collateral by reason of the
lack of a ready market for the Collateral, of the limited number of potential
buyers of the Collateral or of certain prohibitions contained in the Securities
Act of 1933, state securities laws, and other applicable laws, and that the
Assignee may be compelled to resort to one or more private sales or other
dispositions thereof to a restricted group of purchasers. The Assignor agrees
that any such private sales or other dispositions may be at prices and other
terms less favorable to the seller than if sold at public sales or other
dispositions and that such private sales or other dispositions shall not solely
by reason thereof be deemed not to have been made in a commercially reasonable
manner. The Assignee shall be under no obligation hereunder or otherwise (except
as provided by applicable law) to delay a sale or other disposition of any of
the Collateral for the period of time necessary to permit the registration of
such securities for public sale or other public disposition under the Securities
Act of 1933 and applicable state securities laws. Any such sale or other
disposition of all or a portion of the Collateral may be for cash or on credit
or for future delivery and may be conducted at a private sale or other
disposition where the Assignee or any other person or entity may be the
purchaser of all or part of the Assigned Interests so sold or otherwise disposed
of. The Assignor agrees that to the extent notice of sale or other disposition
shall be required by law, at least five (5) Business Days’ prior notice to the
Assignor of the time and place after which any private sale is to be made shall
constitute reasonable notification. Subject to the foregoing, the Assignee
agrees that any sale or other disposition of the Assigned Interests shall be
made in a commercially reasonable manner. The Assignee shall incur no liability
as a result of the sale or other disposition of any of the Collateral, or any
part thereof, at any private sale which complies with the requirements of this
§6.4. The Assignor hereby waives, to the extent permitted by applicable law, any
claims against the Assignee arising by reason of the fact that the price at
which any of the Collateral, or any part thereof, may have been sold or
otherwise disposed of at such private sale was less than the price that might
have been obtained at a public sale or other public disposition, even if the
Assignee accepts the first offer deemed by the Assignee in good faith deemed to
be commercially reasonable under the circumstances and does not offer any of the
Collateral to more than one offeree.
     6.5. Title. Nothing contained in this Agreement shall be construed to
require the Assignee to take any action with respect to the Assigned Interests,
whether by way of foreclosure or otherwise and except as required by the
Partnership Agreement, in order to permit the

-12-



--------------------------------------------------------------------------------



 



Assignee to become a substitute limited partner of the Partnership under the
Partnership Agreement.
7. ASSIGNMENT NOT AFFECTED BY OTHER ACTS.
     The Assignor acknowledges and agrees that the security interests and
collateral assignments herein provided for shall remain in full force and effect
and shall not be impaired by any acceptance by the Assignee of any other
collateral security for or guaranty of any of the Secured Obligations, or by any
failure or neglect or omission on the part of the Assignee to realize upon,
collect or protect any Secured Obligations or any Collateral. The security
interests and collateral assignments herein provided for shall not in any manner
be affected or impaired by any renewal, extension, modification, amendment,
waiver, or restatement of any of the Secured Obligations or of any collateral
security therefor, or of any guaranty thereof, the Assignor hereby waiving any
and all suretyship defenses to the extent otherwise applicable. In order to sell
or otherwise dispose of or otherwise realize upon the security interests and
assignments herein granted and provided for, and exercise the rights granted the
Assignee hereunder and under applicable law, there shall be no obligation on the
part of the Assignee at any time to first resort for payment to any guarantors
of the Secured Obligations or any part thereof or to resort to any other
collateral security, property, liens or other rights or remedies whatsoever, and
the Assignee shall have the right to enforce the security interests and
collateral assignments herein provided for irrespective of whether or not other
proceedings are pending for realization upon or from any of the foregoing.
8. MISCELLANEOUS.
     8.1. Additional Instruments and Assurances. The Assignor hereby agrees, at
its own expense, to execute and deliver, from time to time, any and all further,
or other, instruments, and to perform such acts, as the Assignee may reasonably
request to effect the purposes of this Agreement and to secure to the Assignee
the benefits of all rights and remedies conferred upon the Assignee by the terms
of this Agreement.
     8.2. Release. If and only if all of the indebtedness and obligations of the
Borrowers under the New Indenture shall have been indefeasibly paid, performed,
and discharged in full in cash, or the security interest in the Collateral
otherwise shall have been released by the New Trustee in accordance with the New
Indenture, the lien and security interest created hereby shall be automatically
released with respect to all Secured Parties and the Assignee shall, upon demand
and at the sole expense of the Assignor, deliver, file or record the proper
instrument or instruments to evidence such release, and such release shall be
binding upon all of the Secured Parties notwithstanding that Secured Obligations
may then be outstanding.
     8.3. Assignee’s Exoneration. Under no circumstances shall the Assignee be
deemed to assume any responsibility for or obligation or duty with respect to
any part or all of the Collateral of any nature or kind or any matter or
proceeding arising out of or relating thereto, other than (a) to exercise
reasonable care in the physical custody of the Collateral and (b) if an Event of
Default shall have occurred and be continuing, to act in a commercially
reasonable manner in exercising its rights and remedies with respect to the
Collateral. Subject to the

-13-



--------------------------------------------------------------------------------



 



foregoing, the Assignee shall not be required to take any action of any kind to
collect, preserve or protect its or the Assignor’s rights in the Collateral.
     8.4. No Waiver, etc. Any term of this Agreement may be amended or modified
with, but only with, the written consent of the Assignor and the Assignee. Any
term of this Agreement may be waived by a writing executed by the party to be
charged with such waiver. No act, failure, or delay by the Assignee shall
constitute a waiver of its rights and remedies hereunder or otherwise. No single
or partial waiver by the Assignee of any default, right, or remedy that it may
have shall operate as a waiver of any other default, right, or remedy or of the
same default, right, or remedy on a future occasion.
     8.5. Waiver By Assignor. The Assignor hereby waives presentment, notice of
dishonor, and protest of all instruments included in or evidencing any of the
Secured Obligations or the Collateral, and any and all other notices and demands
whatsoever (except as expressly provided herein or in the Collateral Agency
Agreement or for notices required in connection with judicial proceedings).
     8.6. Notice, etc. All notices, requests, and other communications hereunder
shall be made and effective in the manner and at the address set forth on the
signature pages hereto or at such other address as may be set forth or in a
notice from the notifying party to the other parties hereto.
     8.7. Overdue Amounts. Until paid, all amounts due and payable by the
Assignor hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the rate of interest for overdue
principal set forth in the Credit Agreement.
     8.8. Governing Law; Consent to Jurisdiction. This Agreement is intended to
take effect as a sealed instrument and shall be governed by, and construed in
accordance with, the laws of the State of New York. THE ASSIGNOR AGREES THAT ANY
PROCEEDING FOR THE ENFORCEMENT OF THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURT AND TO SERVICE OF PROCESS IN ANY SUCH
PROCEEDING BEING MADE UPON THE ASSIGNOR BY MAIL AT THE ADDRESS SPECIFIED IN
§8.6. THE ASSIGNOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH PROCEEDING OR ANY SUCH COURT OR THAT SUCH PROCEEDING IS
BROUGHT IN AN INCONVENIENT COURT.
     8.9. Waiver of Jury Trial. EACH OF THE ASSIGNOR AND THE ASSIGNEE HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY PROCEEDING ARISING OUT OF
ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS
HEREUNDER, OR THE PERFORMANCE OF ANY SUCH RIGHTS OR OBLIGATIONS.
     8.10. Limitation of Liability. Except as prohibited by applicable law, each
of the Assignor and assignee waives any right which it may have to claim or
recover in any proceeding referred to in the preceding sentence any special,
exemplary, or punitive damages or any

-14-



--------------------------------------------------------------------------------



 



damages other than, or in addition to, actual or consequential damages. The
Assignor (a) certifies that neither the Assignee nor any representative, agent,
or attorney of the Assignee has represented, expressly or otherwise, that the
Assignee would not, in the event of any proceeding, seek to enforce the
foregoing waivers and (b) acknowledges that, in entering into this Agreement,
the Assignee is relying upon, among other things, the waivers and certifications
contained in this §8.10.
     8.11. Severability and Enforceability. All provisions hereof are severable
and the invalidity or unenforceability of any of such provisions shall in no
manner affect or impair the validity and enforceability of the remaining
provisions hereof.
     8.12. Successors and Assigns. This Agreement shall be binding upon the
Assignor and upon the legal representatives, successors and assigns of the
Assignor and shall inure to the benefit of the Assignee and its successors and
assigns.
     8.13. Counterparts. This Agreement may be executed in any number of
counterparts, each constituting an original, but all together one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     8.14. Entire Agreement. This Agreement, the Collateral Agency Agreement and
the Credit Documents and any other document executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Agreement nor any terms hereof
may be changed, waived or terminated except by a writing signed by each party
hereto.
     8.15. Limitation of Liability. The Assignor has been formed under the laws
of the Commonwealth of Massachusetts pursuant to a Declaration of Trust dated as
of July 31, 2002. In accordance with the Declaration of Trust, none of the
shareholders, trustees or officers of the Assignor shall be personally liable
for the obligations arising under this Agreement, and the Assignee shall look
solely to the trust estate comprising the Assignor for the payment of any claim
under such obligations or for the performance of such obligations.

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Assignor and the Assignee have executed this
Agreement as of the date first above written, as an instrument under seal.

                          ASSIGNOR:   FELCOR HOLDINGS TRUST  
 
      By:   /s/ Lester C. Johnson                      
 
          Name: Lester C. Johnson      

            Title: Trustee      
 
                   
 
      By:   /s/ Larry J. Mundy                      
 
          Name: Larry J. Mundy      
 
          Title: Trustee      
 
                                Type of organization: business trust
 
                                Jurisdiction of organization: Massachusetts
 
                                Tax identification number: 68-6222007
 
                                Organizational identification number (or state
“none” if the jurisdiction does not issue one):
 
                   
 
          000823956        
 
                   
 
          Address:    
 
                        ASSIGNEE:   JPMORGAN CHASE BANK, N.A., AS COLLATERAL
AGENT
 
                   
 
      By:   /s/ Donald Shokrian                      
 
          Name: Donald Shokrian      
 
          Title: Managing Director      
 
          Address:    
 
                                277 Park Avenue, 3rd Floor             New York,
NY 10172

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LP Units
61,926,494 units of common limited partnership interests represented by
Certificate No. 97.

 